Citation Nr: 1758647	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-46 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an evaluation higher than 10 percent for fracture of the distal head of the second right metatarsal, with degenerative changes.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of the proceeding is of record.

In an April 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Subsequently, however, in a March 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In an April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  In May 2016, the Veteran replied that he wished to represent himself.  Accordingly, the Board will proceed with the Veteran's appeal.

This case was most recently before the Board in July 2016, where it remanded the claim for further development.  Upon completion of such development, the Agency of Original Jurisdiction (AOJ) continued the denial of the Veteran's claims, as reflected in a February 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its July 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board acknowledges that a claim of entitlement to a total rating based on individual unemployability (TDIU) may be part and parcel of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran testified during his October 2013 Travel Board hearing that he is employed full-time as a security officer.  See also November 2016 VA Examination (documenting that the Veteran has worked in security for the past 15 years).  Accordingly, a claim for a TDIU is not raised by the record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current hepatitis C is causally related to, or aggravated by his military service.

2.  For the entire period on appeal, the Veteran's residuals of a fracture of the distal head of the second right metatarsal, with degenerative changes, is primarily manifested by a moderate foot impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for an evaluation higher than 10 percent for fracture of the distal head of the second right metatarsal, with degenerative changes, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in a February 2008 letter, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in an October 2010 Statement of the Case (SOC), as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, as well as his own written contentions.  The Veteran has not identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Further, the Veteran was afforded VA examinations in March 2008, July 2010, October 2012, April 2014, April 2015, July 2015, and November 2016 to address his claimed service-connected and nonservice-connected disabilities.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Hepatitis C

The Veteran contends that his current diagnosis of hepatitis C is etiologically related to service, to include an in-service diagnosis of hepatitis.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence is against the Veteran's claim.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  In this case, the Veteran has a current diagnosis of hepatitis C.  See November 2016 VA Examination.  Therefore, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease.

An STR dated in December 1975 reflects that the Veteran tested positive for hepatitis B and hepatitis A.  The remaining service treatment records do not show that the Veteran tested positive for Non-A, Non-B hepatitis (NANBH), which is currently known as hepatitis C (HCV)  Following the Veteran's separation, the earliest documented evidence of any diagnosis of hepatitis C was over 20 years after his separation from service.  The fact that a chronic condition was not shown for such a prolonged period after his period of active service weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors in resolving a claim).

The Veteran was afforded a VA examination in July 2010, where a diagnosis of hepatitis B and hepatitis C was noted.  The examiner documented the Veteran's reported symptoms, but did not provide a nexus opinion.  Consequently, the Board has previously determined that the July 2010 VA examiner's medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded another VA examination in October 2012, where a diagnosis of hepatitis B and hepatitis C was found.  In this case, however, the examiner indicated that he could not provide an opinion regarding the relationship, if any, between the Veteran's in-service diagnosis of hepatitis B and his current diagnosis that includes hepatitis C.  This medical opinion has also been previously determined to be inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

The October 2012 VA examiner conducted another VA examination in April 2014.  After documenting diagnoses of hepatitis B and hepatitis C, the examiner again stated that it "could not be determined that hepatitis C had its onset in service or was otherwise related to service, and it was not possible to indicate the likelihood that hepatitis C was contracted at the same time as hepatitis B.  In support of this determination, the examiner indicated that the ability to diagnose hepatitis C did not occur until 1989 and, consequently, it was impossible to say whether hepatitis C was incurred in-service since the Veteran was discharged in 1976.  The examiner then indicated to refer to his prior October 2012 medical opinion, because there has been no new information to render a different opinion.  Due to the examiner's conflicting medical statements, as well as his failure to address the questions posed in the prior Board remand, the Board determined that the April 2014 VA examiner's opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Another VA medical opinion was provided in July 2015.  The examiner indicated that the Veteran tested positive for hepatitis B and hepatitis A in 1975, but not for non-A or non-B hepatitis which was later known as hepatitis C.  The examiner stated that "based on the timeline of available diagnostic testing discussed above, if the Veteran was infected with hepatitis C, the result would have stated/classified as non-A, non-B hepatitis."  In July 2016, the Board determined that the July 2015 opinion was based on the absence of a showing of an active disease or infection, without consideration of the possibility of a latent infection.  Thus, an addendum opinion was requested.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board obtained a VHA opinion in February 2017.  A board certified physician in gastroenterology opined that it was less likely than not that hepatitis C had its onset in service, or was otherwise related to service.  In support of this conclusion, the examiner indicated that the Veteran's in-service diagnosis was Hepatitis B and A, and reiterated that at such time, the Veteran was not labelled for Non-A, Non-B hepatitis, which was later known as Hepatitis C.  After extensive review of the evidence of record, the examiner found that the Veteran did not have the risk factors for hepatitis C, such as IVDA or blood transfusion.  The examiner further stated that the most likely risk factors for hepatitis C, at the time he contracted the condition, was the Veteran's cocaine abuse documented by the Houston VAMC in 1994.

The Board finds that the February 2017 VHA opinion was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's service connection claim.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  Additionally, the February 2017 VHA opinion is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, addressed the prior in-person evaluations, and clearly assessed the nature of his hepatitis condition.  Moreover, the examiner's opinions are based on reliable principles and are supported by other evidence of record.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C is etiologically related to his active military service.  Although he has maintained that his current condition is related to service, the most probative evidence indicates otherwise.

The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his current hepatitis C diagnosis due to the medical complexity of the matter involved.  Again, the Board notes that hepatitis requires specialized training for a determination as to diagnosis and causation and, consequently, falls outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis of hepatitis C and his active military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's current diagnosis of hepatitis C is etiologically related to his active military service, the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

V.  Increased Rating for Right Foot Disability

Foot disabilities are evaluated under 38 C.F.R. § 4.71, Diagnostic Codes (DC) 5276-5284.  The Veteran's service-connected residuals of fracture of the distal head of the second right metatarsal, with degenerative changes, is currently assigned a 10 percent disability rating from December 20, 2007, under DC 5284.  DC 5284 concerns "other injuries of the foot" and disability ratings are assigned on a unilateral basis.  38 C.F.R. § 4.71, Diagnostic Code 5284.  A 10 percent evaluation is warranted for a "moderate" foot injury, and a 20 percent evaluation is warranted for a "moderately severe" foot injury.  Finally, a maximum 30 percent evaluation is warranted for a "severe" foot injury.  A NOTE under DC 5284 reflects that a 40 percent evaluation will be assigned when there is "actual loss of use of the foot."  Id.  Of the diagnostic codes for evaluating foot disabilities (i.e., DC 5276-5284), there are no criteria for rating a unilateral foot disability higher than 30 percent.

Regulations indicate that "loss of use of the foot" exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  This determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.

The words "slight," "moderate," "and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in March 2008.  He reported pain located at his second toe on his right foot, which he indicated occurred about once a week and lasts for about three days.  He described the pain as an occasional aching and sharp pain that goes from the toe to the ankle.  On a scale of 1 to 10, he described the severity of his pain as a 9.  He stated that a rest he has pain and swelling, but does not have any weakness, stiffness, or fatigue.  While standing or walking, he reported having pain, swelling, and fatigue, but no weakness or stiffness.  He reported relief from Aleve and Ibuprofen.

Following physical evaluation, the examiner indicated that examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  Further, the examiner noted that the Veteran does not require any assistive device for ambulation.  Neither pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, nor hallux rigidus were found on examination of the right foot.  The examiner noted that x-ray findings show mild degenerative changes involving the midfoot, but no fracture was found.  In an addendum opinion, the examiner noted that the Veteran's reported right ankle pain is not directly related to his service-connected right foot fracture.

The Veteran was afforded another VA examination in July 2010.  He reported pain in the right second toe, which he indicated occurred about three times per month and each time lasts for about six days.  He described the pain as an occasional burning, aching, and sharp pain that is exacerbated by physical activity.  On a scale of 1 to 10, he described the severity of his pain as an 8.  He stated that whether at rest or standing or walking, he has pain, weakness, stiffness, swelling, and fatigue.  He noted that he uses a cane for ambulation.

Physical examination revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Neither pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, nor hallux rigidus were found on examination of the right foot.  The examiner stated that at this time the condition is "active," with subjective factors of pain with prolonged weight-bearing.

During his October 2013 travel board hearing, the Veteran testified that the pain in his right foot and toes was debilitating and caused him to fall and lose his balance at times.  See Hearing Transcript at 5.  He also testified that sometimes, after about 30 or 45 minutes of prolonged standing, his foot begins to swell and is only relieved by sitting.  Id.  Although he denied the need to wear inserts or orthotics, he stated that he does wear athletic shoes for support while walking around or at work.  Id. at 9.

The Veteran was afforded a VA examination in April 2014.  However, the Board previously found this examination was inadequate for rating purposes, because a review of the report reveals that the examiner did not document the Veteran's description of pain, nor did the examiner document the Veteran's description of functional loss or impairment.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Veteran was afforded a VA examination in April 2015.  The examiner stated that the Veteran did not have a current diagnosis associated with his service-connected right foot disability, and noted that x-ray findings of degenerative changes in April 2014 and June 2014 were "age and disease (gout) appropriate."  The examiner also noted that the Veteran experienced pain, swelling, sensation of walking with rocks in his shoes, and indicated that gout was a known associated condition.  Aggravating factors included prolonged walking, standing, driving distances, cold and wet weather, and positioning on tip toes.  Pes planus and metatarsalgia in the right foot that was localized to the area immediately over the second metatarsal head was found.  Pain was noted, but the examiner indicated that the site is located well away from the second metatarsal.  The examiner noted that treatment since the Veteran's service injury has been sparse, and has been for discomfort due to nonservice-connected gout rather than the second metatarsal.

The Veteran was afforded another VA examination in November 2016.  The examiner indicated that the Veteran's right toe was asymptomatic on examination and noted that, at times, it "may pose problems."  The examiner indicated that all other issues, aside from the right toe, of the foot was not caused by or related to the Veteran's active duty.  Further, the examiner noted that, when symptomatic, the right toe would not cause swelling and, went on to state that "gout, on the other hand, would cause swelling and pain of both feet and ankles."

At the outset, the Board finds that the VA compensation examinations described above, collectively, were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant history of the Veteran's residuals of a right toe fracture, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As noted above, in order to warrant an initial evaluation higher than 10 percent under Diagnostic Code 5284, the evidence would need to show that there is either a "moderately severe" or "severe" injury of the right foot.

In light of the foregoing, the Board concludes that the evidence of record does not support an evaluation higher than 10 percent under Diagnostic Code 5284 at any point during the period on appeal.  As discussed above, findings from the VA examinations of record reveal that the Veteran's service-connected right toe condition is asymptomatic.  Similarly, medical records throughout the period on appeal consistently show that the Veteran's foot symptoms were primarily associated with nonservice-connected conditions.  In fact, although the Veteran did report experiencing symptoms such as pain and swelling, on examination, the examiners were able to differentiate these symptoms reported by the Veteran between those caused by his nonservice-connected gout and his asymptomatic residuals of a right toe fracture.  However, as the Veteran has described experiencing flare-ups with some pain and uses a cane for ambulation, the Board finds that the assigned 10 percent evaluation under DC 5284 is appropriate.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's right foot symptoms.  However, none of the other diagnostic codes for foot disabilities contained in 38 C.F.R. § 4.71a are applicable here.  These diagnostic codes are organized specifically by the type of symptoms involved in each disability.  Here, the medical evidence reflects that the Veteran has a history of pain in his right foot, which is the predominant symptom.  Nevertheless, the competent medical evidence indicates that these symptoms of pain and swelling can be attributed to his nonservice-connected gout.  Furthermore, when the VA examiners were specifically requested to indicate whether there was functional impairment of the right foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, they each have responded in the negative.  Accordingly, a higher rating under DC 5284 is not applicable in this case.

The Board notes that while a December 2014 Administrative Decision reflects that the RO identified other foot conditions that potentially could be service connected, as well as "invited" the Veteran to submit a service connection for these conditions, the subsequent examinations have shown that these issues are not his service-connected right toe condition.  Moreover, the Veteran has yet to file a claim.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having some pain in his right foot, the criteria under Diagnostic Code 5284 are not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Therefore, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

VI.  Extraschedular Consideration for Right Foot Disability

While the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extraschedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Here, the Board finds that the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right foot disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  38 C.F.R. § 4.124a.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from his service-connected disability with the pertinent schedular criteria does not show that his residuals of a right toe fracture, present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board acknowledges that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); see also, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, Diagnostic Codes 5284 specifically sets forth separate rating criteria based on unilateral foot disabilities. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Therefore, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the issue for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for hepatitis C is denied.

2.  Entitlement to an evaluation higher than 10 percent for fracture of the distal head of the second right metatarsal, with degenerative changes, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


